Exhibit 99 For Immediate Release November 12, 2009 Contact: John A. Kraeutler, Chief Executive Officer MERIDIAN BIOSCIENCE REPORTS RECORD FISCAL 2, INCREASES REGULAR CASH DIVIDEND RATE, AND REAFFIRMS GUIDANCE GENERAL HIGHLIGHTS Meridian Bioscience, Inc., Cincinnati, Ohio (NASDAQ: VIVO) today: · reported record fourth quarter and full-year fiscal 2009 net sales of $42.5 million and $148.3 million, respectively,increases of16% and6%, respectively, over the same periods of the prior fiscal year; · reported record fourth quarter and full-year fiscal 2009 operating income of $13.1 million and $48.8 million, respectively, increases of15% and10%, respectively, over the same periods of the prior fiscal year; · reported record fourth quarter fiscal 2009 earnings and diluted earnings per share of $8.9 million and $0.22, respectively, increases of 16% and 16% over the same periods of the prior fiscal year; · reported record full-year fiscal 2009 earnings and diluted earnings per share of $32.8 million and $ 0.80, respectively, increases of 8% and 8% over the same period of the prior fiscal year; · declared the regular quarterly cash dividend of $0.17 per share for the fourth quarter of fiscal 2009, (indicated annual rate of $0.68 per share); · announced a 12% increase in the annual indicated cash dividend for fiscal 2010 from $0.68 to $0.76 per share; and · reaffirmed its fiscal 2010 guidance of per share diluted earnings between $0.90 and $0.95 on net sales of $160 million to $165 million. FINANCIAL HIGHLIGHTS (UNAUDITED) In Thousands, Except per Share Data Three Months Ended September 30, Twelve Months Ended September 30, 2009 2008 % Change 2009 2008 % Change Net Sales $ 42,461 $ 36,475 16% $ 148,274 $ 139,639 6% Operating Income 13,085 11,420 15 % 48,779 44,350 10 % Net Earnings 8,930 7,684 16 % 32,759 30,202 8 % Diluted Earnings per Share $ 0.22 $ 0.19 16% $ 0.80 $ 0.74 8 % Sep. 30,2009 Sep. 30,2008 Cash and short-term investments $ 61,315 $ 49,297 Working Capital 100,395 83,397 Shareholders’ Equity 137,905 128,489 Total Assets 155,997 146,431 FOURTH QUARTER AND FULL FISCAL YEAR RESULTS Net sales for the fourth quarter of fiscal 2009 were $42,461,000 as compared to $36,475,000 for the same period of the prior fiscal year, an increase of 16%.Net earnings for the fourth quarter of fiscal 2009 were $8,930,000, or $ 0.22 per diluted share, up 16% over the fourth quarter of fiscal 2008.Diluted common shares outstanding for the fourth quarters of fiscal 2009 and 2008 were 41,253,000 and 41,062,000 respectively, an increase of less than 1%. Net sales for fiscal 2009 were $148,274,000 as compared to $139,639,000 for fiscal 2008, an increase of 6%.Net earnings for fiscal 2009 were $32,759,000 or $ 0.80 per diluted share, increases of 8% and 8%, respectively, over fiscal 2008.Diluted common shares outstanding for fiscal 2009 and 2008 were 41,110,000 and 41,029,000, respectively, an increase of less than 1%. CASH DIVIDEND MATTERS The Board of Directors declared the regular quarterly cash dividend of $0.17 per share for the fourth quarter ended September 30, 2009.The dividend is of record November 23, 2009 and payable December 3, 2009.The Board of Directors has approved an increase to the indicated regular quarterly cash dividend rate of $0.02 bringing the quarterly rate to $0.19 per share for fiscal 2010.This annual indicated dividend rate of $0.76 per share represents a 12% increase over the fiscal 2009 rate of $0.68 per share.Meridian has now increased its regular cash dividend rate nineteen times since it established a regular dividend in 1991.Guided by the Company’s policy of setting a payout ratio of between 75% and 85% of each fiscal year’s expected net earnings, the actual declaration and amount of dividends will be determined by the Board of Directors in its discretion based upon its evaluation of earnings, cash flow requirements and future business developments, including acquisitions. FISCAL 2010 GUIDANCE REAFFIRMED For the fiscal year ending September 30, 2010, management expects net sales to be in the range of $160 million to $165 million and per share diluted earnings to be between $0.90 and $0.95.The per share estimates assume an increase in average diluted shares outstanding from approximately 41.1 million at fiscal 2009 year end to 41.3 million at fiscal 2010 year end.The sales and earnings guidance provided in this press release does not include the impact of any acquisitions the Company might complete during fiscal 2010. FINANCIAL CONDITION The
